Citation Nr: 1607631	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  10-39 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for scar of the anterior chest wall with retained foreign fragment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to October 1973, including honorable service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in Detroit, Michigan.

The issue of entitlement to a rating in excess of 10 percent for scar of the anterior chest wall was denied in a December 2013 Board decision.  The issue was remanded to the Board pursuant to an October 2014 Joint Motion for Partial Remand granted by the United States Court of Appeals for Veterans Claims.  The Board remanded the issue for further development in a January 2015 decision.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1. The Veteran's shell fragment wound scar of the left anterior chest area has been manifested by one small, stable scar that covers no more than 12 square centimeters.

2. The Veteran's muscle injury due to a shell fragment affects Muscle Group XXI and is manifest with a metallic fragment retained in the muscle tissue but no other objective findings of any cardinal signs or symptoms of a muscle disability.


CONCLUSIONS OF LAW

1. The criteria for a disability in excess of 10 percent for residual scar on left anterior chest well have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Codes 7801-7805 (2008) and (2015).

2. The criteria for a 10 percent rating, but not greater, for retained foreign fragment in the anterior chest wall have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.56, 4.73, Diagnostic Code 5321 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his anterior chest wall scar warrants a rating in excess of 10 percent and a separate disability rating for muscle group involvement.  He reported that the fragment imbedded in his chest causes significant pain.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2015).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's anterior chest wall scar has been rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim for service connection was received prior to October 23, 2008, the amendments are not applicable and will not be applied in this case.

Scars, other than head, face, or neck, that are deep or cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion and that cover an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2.  

Scars that are superficial and unstable are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 1.

Scars that are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). 

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b) (2015).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73 (2015).  

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a) (2015).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b) (2015).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2015).  

Under Diagnostic Codes 5301 to 5323, muscle injuries disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d) (2015).  

38 C.F.R. § 4.56 provides that slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue would be present.  38 C.F.R. § 4.56 (2015).  

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2015).  

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive  evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2015). 

Diagnostic Code 5321 pertains to Muscle Group (MG) XXI, regarding the thoracic muscle group whose function consists of respiration.  This diagnostic code provides a noncompensable (zero percent) rating for slight muscle injury, a 10 percent evaluation for a moderate muscle injury, and a 20 percent evaluation for a severe or moderately severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5321 (2015). 

Following his request for increase rating, the Veteran was afforded a VA examination in September 2008, during which he reported occasional dull pain at the side of the scar once or twice monthly.  This causes no interference with breathing or moving of the arms.  The Veteran's scar did not have any skin loss, ulceration, or breakdown of the scar site.  The examiner opined that the Veteran had no limitation of activities of daily living due to his chest scar.  Physical examination of the chest revealed an 8 mm, non-adherent, non-tender, hyperpigmented, non-disfiguring, circular scar.  It is located on the medial to the midclavicular line of the left third rib.  There was no tenderness of masses noted upon palpation.  The anterior chest wall was non-tender, including the soft tissue muscles and skin.  The anterior ribs were not tender, and his lungs were within normal limits.  Chest x-ray revealed a "very small metallic foreign body [that] is seen to the left of the sternum measuring 5 mm in size.  The lungs were clear, cardiac silhouette was normal, and there was no evidence of a rib fracture.  The examiner diagnosed stable scar and metallic foreign body of the left anterior chest, status-post shrapnel injury during service.  

The Veteran underwent another VA examination in November 2011, during which his scar of the left anterior chest was noted.  The Veteran reported that a few years after the injury he started having "shock like" chest pains on the left side of the chest.  He denied any radiation or that it occurred with exertion.  He stated that the pain is relieved spontaneously within a few seconds.  He now asserts that he gets these pains two to three times per day.  The examiner noted that originally, these pains were thought to be heart-related, but that work-up had been negative.  The examiner opined that the Veteran's non-cardiac chest pain is less likely as not related to the shrapnel metallic foreign body.  

Physical examination showed a scar of the left 2nd intercostal space that is 0.5 cm by 0.8 cm.  The examiner specifically indicated that the scar was not painful or unstable (with frequent loss of covering of the skin), and was superficial and non-linear.  The examiner approximated the total area of this scar to be 0.4 square centimeters.  The examiner opined that the Veteran does not have any other pertinent physical findings, complications, or conditions related to his left chest scar.  There is not any muscle or nerve damage associated with any scar.  There was no limitation of function due to the scar.  The examiner diagnosed stable scar and metallic foreign body of the left anterior chest, status-post shrapnel injury during service.  

The Veteran underwent another VA examination of his fragment wound/scar in August 2012.  The examiner indicated that the Veteran had been diagnosed as having a muscle injury in the left chest area.  The examiner described the injury as a penetrating muscle injury to MG XXI, also known as the thoracic muscle group that relates to respiratory function.  The examiner noted that the Veteran had a minimal scar associated with his muscle injury.  The examiner opined that the Veteran's muscle injury did not cause any fascial defects or impact muscle substance or function.  Additionally, the muscle disability did not cause loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, or atrophy.  The examiner indicated that the Veteran had normal chest wall motion and strength.  

The examiner noted that x-rays showed a small metallic foreign body in the anterior chest wall in MG XXI on the left.  There was no evidence of scattered foreign bodies in the area.  The examiner opined that the Veteran's muscle injury does not impact his ability to work or keep up with work requirements.  She further noted that the Veteran's chest scar was unchanged since the November 2011 VA examination.  

The Veteran's heart was also examined at that time, and the examiner found that the Veteran does not have any heart-related problems.  She noted that the Veteran had been examined by a cardiologist, which included a stress test.  It was determined that his chest complaints were considered atypical chest pain.  

In August 2015 the Veteran underwent another VA examination.  The examiner found that the Veteran's muscle injury does not affect muscle substance or function.  He had no loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  The examiner stated that there are no changes in the muscle strength of the anterior chest wall.

A scars VA examination also in August 2015 showed a 0.5 cm by 0.8 cm scar that is not painful; is superficial; does not involve indurated or inflexible skin, is not adherent to underlying tissue, and has no signs of skin breakdown, inflammation, edema, keloid formation, abnormal texture, or underlying soft tissue loss.  The contour of the scar is slightly elevated and the skin area hyper-pigmented.

The Veteran has had some recent VA treatment related to his complaints of chest pain.  This has been identified as atypical chest pain.  The Veteran had reported that it worsens with movement or deep breathing.  In many of the VA treatment notes, the Veteran has specifically denied any chest pain or shortness of breath. 

Upon complete review of the evidence of record, the Board finds that the preponderance is against awarding a rating in excess of 10 percent for the Veteran's left anterior chest scar, but does support entitlement to a separate rating for a muscle injury to MG XXI.  

First regarding the scars, the Board finds that the Veteran's scar is no more than superficial and it is not painful, unstable, nor does it cover an area exceeding 12 square inches.  Additionally, it does not cause any limitation of function.  

Even if the Board considers the new rating criteria for scars, the Veteran would not be entitled to a higher rating for his left anterior chest scar.  Under the new criteria, he would have to show three or more painful or unstable scars, or that the scars are deep and nonlinear and cover an area of 12 square inches or more.  See 38 C.F.R. § 4.118, Diagnostic Code 7800-7807 (2015).  Moreover, there is no evidence that the Veteran's residual scar of the left anterior chest causes any associated limitation of motion in his left chest area.  Id. 

Next, the Board finds that giving the Veteran the benefit of the doubt, he is entitled to a separate rating for a muscle injury to MG XXI.  

Specifically, the Board finds the Veteran is entitled to a separate 10 percent rating under Diagnostic Code 5321.  While the evidence does not show that the Veteran has any cardinal signs or symptoms of a muscle disability and his injury is manifest with minimal scar and no evidence of fascial defect, atrophy, impaired tonus, or impairment of function, the evidence does reflect that the Veteran has a metallic fragment retained in the muscle tissue.  Specifically, X-ray evidence reflects that the Veteran has a small metallic foreign body on the anterior chest wall.  Under 38 C.F.R. § 4.56(d)(1), one of the objective findings for finding that a muscle injury is slight is that there is no objective evidence of metallic fragments retained in the muscle tissue.  Therefore, even though the other evidence of record does not indicate moderate impairment, to include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue, the Board resolves all doubt in the Veteran's favor and finds that since his impairment is considered more than slight, it more closely approximates the criteria for moderate under 38 C.F.R. § 4.56(d)(1).

The Board finds that a rating in excess of 10 percent is not warranted as the evidence does not support that the Veteran's condition more closely approximates a moderately severe or severe muscle disability.  While "X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effective of the missile" is among the signs listed in 38 C.F.R. § 4.56(d)(4) with respect to severe disability of muscles, the Board finds that the Veteran's disability does not more closely meet the criteria for a severe disability.  Specifically, the Veteran has only one retained foreign body and has none of the other objective findings of a severe disability, to include ragged, depressed and adherent scars; palpation showing loss of deep fascia or muscle substance; soft flabby muscles in wound area; muscles that swell and harden abnormally in contraction; or severe impairment of function. 

The Board appreciates the Veteran's contentions that his chest pains are due to the shell fragment imbedded in his left anterior chest area.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of chest pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current atypical chest pain and the small metal fragment in MG XXI.  As such, the Board ascribes far more weight to the conclusions of the medical professional who concluded that the Veteran's current atypical chest pain was not caused or aggravated by his shell fragment residuals, and that he has no chest wall limited motion and strength.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's scar of the left anterior chest with retained foreign body.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's scar of the left anterior chest with retained foreign body that would render the schedular criteria inadequate.  The manifestations of the disability, including a small scar and retained foreign body without other symptoms are contemplated in the ratings assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's scar of the left anterior chest with retained foreign body.  In addition, the Board finds the record does not reflect that the Veteran's scar of the left anterior chest with retained foreign body markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  



In light of the foregoing, entitlement to a rating in excess of 10 percent for a left chest scar is denied.  A separate 10 percent rating, but no greater, for muscle involvement due to the residual metallic foreign body of the left chest area is granted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in November 2011, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in September 2008, November 2011, August 2012, and August 2015.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for scar of the left anterior chest with retained foreign body is denied.

A separate rating of 10 percent, but not greater, for retained foreign fragment in the anterior chest wall is granted, subject to the rules governing the payment of monetary benefits.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


